Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of glucosylceramide, (S)-quinuclidin-3 -yl (2-(4’ -(2-m ethoxyethoxy)-[ 1,1 ’ -biphenyl]-4-yl)propan-2-yl)carbamate and Parkinson’s disease in the reply filed on 6/8/2020  is acknowledged. Upon further consideration the species requirement of a glucosyl ceramide synthase inhibitor is no longer required.
Claims 4, 8 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2020.

Claims 1, 3, 6, 10, 12, 16-17, 19 and 23-24 are under consideration in the instant Office action.

Withdrawn Rejections  
The rejection of claims 17 and 19 under 35 U.S.C. 101 because the claimed invention is directed to judicial exception for a natural correlation without significantly more is withdrawn upon further consideration.

The rejection of claims 1, 3, 6, 12-15, 17-18 and 23-24 under 35 U.S.C. 102(a)(1) as being anticipated by Krainc et al.,  WO2012/177997 is withdrawn in view of the newly amended claims.

Modified Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 10, 12, 16 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception for a natural correlation without significantly more. The claims recite a method for determining the efficacy of treatment for a proteopathy by determining the levels of one sphingolipid in a sample from the subject before and after administering a treatment and identifying whether the treatment is effective. This judicial exception is not integrated into a practical application because there is no requirement for a practical application beyond observing the effects of the treatment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it only requires observing a natural correlation without a practical application.
The subject matter eligibility under 35 U.S.C. 101 of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). "[L]aws of nature, natural phenomena, and abstract ideas" are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. __, __ (2010) (slip op., at 5). "Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalkv. Benson, 409 U. S. 63, 67 (1972). 
In brief, in Prometheus, a method of optimizing therapeutic efficacy for treatment of an immune-mediated gastrointestinal disorder is the focus.  This method comprises a) administering 6-thioguanine to patients and b) determining the level of 6-thioguanine in the patients and c) correlate the level of 6-thioguanine, i.e. a certain level/red blood cells, with the decision whether a need for increase or decrease the amount of 6-thioguanine treatment in said patients. 
In Prometheus, the Court found that "[i]f a law of nature is not patentable, neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot Diehr, supra, at 191-192)). 
The Court also summarized their holding by stating "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
Thus, if the claim recites or involves a judicial exception, such as a law of nature/natural principle or natural phenomenon (e.g., the law of gravity, F=ma, sunlight, barometric pressure, etc.), and/or something that appears to be a natural product (e.g., a citrus fruit, uranium metal, nucleic acid, protein, etc.), then the claim only qualifies as eligible subject matter if the claim as a whole recites something significantly different than the judicial exception itself.
In the instant case, based upon an analysis with respect to the claim as a whole, claims 1, 3, 6, 10, 12, 16 and 23-24 are determined to be directed to a judicial exception without significantly more.  The rationale for this determination is explained below in view of controlling legal precedent set forth in 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019.
The first step under this guidance is determining if the claim is directed to one of the four statutory categories (process, machine, manufacture, or composition of matter). In this case, the claims are directed to a method, which is considered a process. The instant claims 1, 3, 6, 10, 12, 16 and 23-24 encompass a process. (Step 1: Yes). 

The method of measuring sphingolipids was disclosed to the public. Thus, the disclosures of the prior art reflect the general knowledge that was well established in the prior art, and therefore the documents are evidence of what was routine and conventional in the art. Moreover, the element of determining the level of sphingolipids in a sample before and after a treatment is well-understood in the art and is simply mirroring that which occurs naturally. One cannot rely on something that is simply mirroring that which occurs naturally to demonstrate that the claims encompass significantly more than the judicial exception encompassed by the claims. 

The elements of detecting sphingolipids before and after a treatment is also well-understood in the art and is simply mirroring that which occurs naturally (see for example Krainc WO2012/177997 (IDS) And Groener et al., 2008 (9/17/2020 PTO-892)), teach measuring sphingolipids before and after treatment of proteopathy. The instant claims merely encompass a natural principle and the changes in sphingolipids levels that would take place whether they are being observed or not. The claims do not improve in any way the natural functioning of the sphingolipids and monitoring their levels in response to a drug candidate is routine and conventional in the art.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant argues that their claimed invention model the Vanda case (Fed.Cir. 2018) because there is an application of a drug to treat a particular disease. This is not found persuasive because the drug administration in independent claims 1, 6 and 10 are all used to determine the natural correlation and only require one to make a mental decision (aka the natural correlation) of what is the best glucosyl ceramide synthase inhibitor based on its effect on the sphingolipids. The fact pattern of the instant claims mimic the Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) since the drug administration is only used to determine the natural correlation of the effect the drug would have on the sphingolipids. In Prometheus, the Court found that "[i]f a law of nature is not patentable, neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." Additionally, "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law". Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at __ (slip op., at 14) ("[T]he prohibition against patenting abstract ideas 'cannot be circumvented by'.., adding 'insignificant post-solution activity'" (quoting Diehr, supra, at 191-192)). 


Modified Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 10, 12, 16-17, 19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Krainc et al.,  WO2012/177997 (IDS) and Groener et al., 2008 (9/17/2020 PTO-892) in view of Bourque et a. US2014/371460 (9/17/2020 PTO-89).
The instant claims are towards a method of detecting sphingolipid levels before and after administering treatment to a subject with a proteopathy disease to determine its effectiveness.
Groener teaches measuring levels of the sphingolipids of glucosylceramide (GlcCer) and ceramide (Cer) in Gaucher disease patients (a proteopathy disease) nd column, 3rd paragraph; page 771st column, 3rd paragraph) as required in instant claims 1, 3, 6, 12 and 16-17. Groener teaches that the sample comprises plasma (see abstract, page 74, 2nd column) as in instant claims 1, 6, 10. Groener teaches using a glucosyl ceramide synthase inhibitor, miglustat, as a treatment for Gaucher disease (see page 72, 2nd column) as in instant claims 1, 6, 10, 12, 16-17 and 19. 
Krainc teaches methods that involve treatment or prophylaxis for neurodegenerative proteopathies like Parkinson’s disease (see abstract, paragraph 4 and 72) as required in instant claims 1, 6, 10 and 23-24. Krainc teaches methods and compositions relating to treatment of proteopathic disease to identify agents useful in such treatment including lowering glucosylceramide levels (see paragraphs 122-124) as in instant claims 1, 3, 6. Krainc teaches that reducing glucosylceramide (GlcCer) levels by the inhibition of glucosylceramide synthase as treatment for -synucleinopathies like Parkinson’s disease and monitoring the disease progression (see paragraphs 4-7, 88-89, 91, 93, 13, 133, 143, 153 and claims 3-4) as in instant claims 1, 6, 10, 12, 16-17, 19 and 23-24. Krainc teaches the biological samples includes blood and cerebrospinal fluid (see paragraph 76) and reads on instant claims 1, 6, 13-14. 
See Krainc and Groener as discussed above. Neither Krainc nor Groener specifically teaches determining a ratio of glucosylceramide to sphingomyelin as required in instant claim 10 or the isoforms of the sphingolipids of the newly amended claims. Groener does teach using ratios of sphingolipids in plasma which include 16:0 GlcCer/ 16.0 lactosylceramide as an indicator of the severity of disease (see page 77, 1st column,  3rd paragraph) but does not specifically teach other sphingolipid isoforms. 
Bourque teaches using glucosylceramide synthase inhibitors as treatments for a variety of diseases which include Gaucher disease and Parkinson’s disease (see paragraphs 3 and 311) as in instant claims 23-24. Bourque teaches glucosylceramide synthase inhibitors as including eliglustast (see paragraph 683), miglustat (see paragraph 3) and other compounds based on the structure of paragraph 6 which reads on the limitations of claim 16 and 19 (iv and v); specifically Figures 2A and 2B and paragraphs 313-319. Bourque teaches quantifying glycosphingolipids including GlcCer. Bourque teaches that their inhibitors produce a decrease effect on glucocerebrosides, sphingomyelin and ceramide (see paragraph 489).
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Krainc, Groener and Bourque. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Krainc and Groener both teach using glucosylceramide levels as a way of accessing response to a treatment. Krainc and Groener  teach using glucosylceramide synthase inhibitors as a way to treat proteopathies which include Parkinson’s disease and Bourque teaches the specific glucosylceramide synthase inhibitors required in instant claims 16 and 19 and as in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  Further, it would have been Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at <http://www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf>).  See also MPEP §2143(E). Looking at all of the possible GlcCer isoform levels would be a reasonable step to determine the best inhibitor. Finally, one ordinary skill in the art would be motivated to use a ratio of different sphingolipids to determine the effects of treatment as already suggest by Groener and one of ordinary skill in the art would be able to determine the best ratio use depending on the proteopathy being treated through routine optimization of the method (see MPEP § 2144.05) using the claimed ratio of GlcCer and sphingomyelin since both have been shown to be effected by glucosyl ceramide synthase inhibitors. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant argues that none of the references teach the isoforms for glucosylceramide or that the combination of references does not teach the instantly claimed ratio of glucosylceramide C24:0 to sphingomyelin C24:0. This is not found st column,  3rd paragraph). The art has already contemplated and discovered that ratios of sphingolipids in plasma are indicators of disease and used a way to monitor treatment effectiveness.  Further, Bourque teaches that their inhibitors produce a decrease effect on sphingomyelin (see paragraph 489), one of the two sphingolipids required in the ratio of claim 10. Therefore, all of the elements of the claims are taught by the prior art and there is clear guidance to what sphingolipids to use as indicators of a treatment effect. In response to the claim of unexpected results this is not found persuasive in view of the teaching of the prior art that have clear guidance to the claimed sphingolipids and use of ratios. There is no unexpected result since the prior art already taught that the levels of sphingolipids and their ratios had similar effects and one would expect that combining different isoforms of sphingolipids and their ratios  would produce a better product, as shown in the prior art of record. Please see MPEP 7106.0 (a), I, which states that “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).“ The evidence provided by applicant of unexpected results falls into the additive sweetness combination example and does not show a greater than expected outcome and therefore, the instant invention is obvious over the combination of references. The figures 4 and 5, pointed out by applicant, produce a result that would be expected in view of the disclosures of the prior art and therefore, the arguments are not found persuasive.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649